DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. 

Independent claims 1 and 8 are directed to an abstract idea, which is a judicial exception to patent subject matter eligibility. The claim is directed to a mathematical process, without significantly more. The claim requires a set of parameters, for the mathematical function, such as drug type, drug amount, and so forth. There is also a mathematical model of a human eye, which comprises a geometry equation for the vitreous body, equations for drug convection, etc. The method comprises running the equations with various parameters for comparison to a target value drug state (i.e. a desired output state). The entire process is simply mathematical calculations. Mathematical functions have been identified by the courts as an abstract idea. The first question becomes whether or not the technology of the claims adds significantly more. The claims are recited as requiring a computer. The computer system is not addressed in applicant’s specification, and is assumed to be general purpose. The mathematical process does benefit from the computer, but only from the standard benefits associated therewith, such as speed and volume of calculations, etc. Thus, since the mathematical modeling process claimed by applicant is not a computer process, but rather a process which runs on the computer, the computer is not seen to add significantly more to the abstract idea. Similarly, the claim is not considered to be directed to a practical application of the abstract idea, since the abstract process is disembodied from technology as described above, and is essentially a mathematical process. 

Claims 2, 10, and 17-18, are just explicit definitions of the geometry equation claimed in claim 1. It further defines the mathematical process, but does not render the claims eligible, as mathematical processes are an abstract idea as described above with regard to claim 1. 

Claims 3-4, 9, and 11, are just definitions of the parameters for the mathematical process, such as eye measurement data describing the shape of the vitreous body. While this further defines the mathematical process, it does not render the claims eligible, as mathematical processes are an abstract idea as described above with regard to claim 1. 

Claims 5 and 13, is just a further definition of the mathematical process, describing a constraint for a performance factor for the simulation. While this further defines the mathematical process, it does not render the claims eligible, as mathematical processes are an abstract idea as described above with regard to claim 1.

Claims 6 and 14 is just a further definition of the mathematical process, describing a simulation process repeatedly for output comparisons measuring deviations. While this further defines the mathematical process, it does not render the claims eligible, as mathematical processes are an abstract idea as described above with regard to claim 1.

Claims 7 and 15-16 requires a visual output of the simulated drug state in the vitreous body, wherein the model for the human eye is printed based on component geometry. A visual output could be as simple as a graph, and would just be a part of the mathematical process. While this further defines the mathematical process, it does not render the claims eligible, as mathematical processes are an abstract idea as described above with regard to claim 1.Printing would just be a standard computer activity. It is noted applicant has not claimed a 3D printer, but rather is merely using existing technology to print the mathematical model. The claim is directed to the model, not a printer, and thus the printer does not add significantly more as described above for claim 1.   

Claim 12 just recites the use of presumably a generic computer. As described above with regard to claim 1, this does not render the claims non-abstract. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-9, 11-12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Syroid et al. (US 2008/0234322) in view of Rosen et al. (US 2018/0153681). 

Regarding claims 1 and 8-9, Syroid discloses a simulation system comprising models for an anatomy and parameters for drugs (e.g. type, location, etc.). See paragraphs 0034-0035 and 0039. Syroid discloses setting a target drug state and using the model to produce a result to compare to the target drug state. See paragraph 0077. Syroid discloses using a geometry equation for modeling in paragraph 0060, but does not disclose modeling the vitreous body in the human eye. However, this is established, as is disclosed by Rosen in paragraph 0005. It would have been obvious to one or ordinary skill in the art at the time of applicant’s filing, to consider this with the Syroid system, in order to provide various modeling scenarios. 

Regarding claims 3-4, 11-12, Rosen discloses wherein the data can come from eye measurements in paragraph 0041, and the use of such modeling would be obvious as described above with regard to claim 1. 

Regarding claims 6 and 14, Syroid discloses comparison of results in paragraphs with standard deviation in paragraph 0048. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Syroid et al. (US 2008/0234322) in view of Rosen et al. (US 2018/0153681) and Fripp et al. (US 2017/0165050). 

Regarding claims 7 and 16, Syroid does not disclose a 3D printer. However, printing 3D models based upon parameters is well established, as is disclosed by Fripp in paragraph 0029. The use of eye parameters would be obvious as described above with regard to claim 1. One of ordinary skill in the art at the time of applicant’s filing would have found it obvious to consider this with the Syroid system as it would produce no unexpected result (i.e. the model would be printed, exactly as disclosed in Fripp).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715